                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )     No. 1:18-cr-00160-SEB-DML
                                                    )
JOHN L. WILLIAMS,                                   ) -01
                                                    )
                             Defendant.             )


                         The Honorable Sarah Evans Barker, Judge
                               Entry for December 7, 2020

   On this date, Defendant appeared in person, together with retained counsel James A. Edgar,

and the Government appeared by AUSA Matthew J. Rinka and investigative agents Scott Brown

and J.J. De St. Jean, for a sentencing hearing. The hearing was reported by Court Reporter, Laura

Howie-Walters.

   •   The parties were heard with respect to the sentence and application of the Sentencing

       Guidelines.

   •   Sentence was imposed as stated on the record, including:

                      Incarceration: 108 months
                      Supervised Release: 3 years
                      Restitution: $10,326,618.98
                      Special Assessment: $400.00.

   •   The Defendant was advised of his right to appeal.

   •   Defendant remains out of custody on the previously ordered conditions of release.

   •   The Judgment is forthcoming.

   •   The proceedings were adjourned.
Distribution:

James A. Edgar
J. EDGAR LAW OFFICES, PC.
jedgarlawyer@gmail.com

Matthew Rinka
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
matthew.rinka@usdoj.gov
